DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"A vehicle control device comprising a memory configured to store relationship definition data that defines a relationship between a state of a vehicle, which indicates a current amount of use of a part of the vehicle, and an action variable, which is a variable relating to an operation of electronic equipment in the vehicle, and a processor configured to be communicatively connected to a sensor that is configured to detect the state of the vehicle while the vehicle is being driven, the processor being configured to: execute acquisition processing of acquiring a detection value of the sensor that is configured to detect the state of the vehicle; execute operation processing of operating the electronic equipment based on a value of the action variable determined by the detection value acquired through the acquisition processing and the relationship definition data; execute reward calculation processing of providing, based on the detection value acquired through the acquisition processing, a greater reward when a characteristic of the vehicle satisfies a criterion than when the characteristic of the vehicle does not satisfy the criterion; execute update processing of updating the relationship definition data with the state of the vehicle based on the detection value acquired through the acquisition processing each time a traveling distance of the vehicle has increased by a predetermined amount, the value of the action variable used for the operation of the electronic equipment, and the reward corresponding to the operation as inputs to update mapping determined in advance, such that subsequent user actions for driving the vehicle will be based on the updated relationship definition data, the updated value of the action variable, and the updated reward; execute detection processing of detecting that function recovery treatment of a component having an influence on the state of the vehicle resulting from the operation in the operation processing among components in the vehicle is executed; execute switching processing of, when the execution of the function recovery treatment is detected through the detection processing, switching the relationship definition data for use in the operation processing to post-treatment data that is data a predetermined period before the execution of the function recovery treatment; and based on the update mapping, output the relationship definition data updated to increase an expected return on the reward when the electronic equipment is operated in compliance with the relationship definition data." in Claim 1.
"A vehicle control system comprising: a memory configured to store relationship definition data that defines a relationship between a state of a vehicle, which indicates a current amount of use of a part of the vehicle, and an action variable, which is a variable relating to an operation of electronic equipment in the vehicle; and a processor including a first processor mounted in the vehicle and a second processor different from an in-vehicle device, wherein the first processor is configured to be communicatively connected to a sensor that is configured to detect the state of the vehicle while the vehicle is being driven, the first processor being configured to execute acquisition processing of acquiring a detection value of the sensor that is configured to detect the state of the vehicle, the first processor is configured to execute operation processing of operating the electronic equipment based on a value of the action variable determined by the detection value acquired through the acquisition processing and the relationship definition data, the first processor is configured to execute detection processing of detecting that function recovery treatment of a component having an influence on the state of the vehicle resulting from the operation in the operation processing among components in the vehicle is executed, the first processor is configured to perform update processing of updating the relationship definition data with the state of the vehicle based on the detection value acquired through the acquisition processing each time a traveling distance of the vehicle has increased by a predetermined amount, such that subsequent user actions for driving the vehicle will be based on the updated relationship definition data, the second processor is configured to, when the execution of the function recovery treatment is detected through the detection processing, execute post-treatment data transmission processing of transmitting post-treatment data that is data a predetermined period before the execution of the function recovery treatment, and the first processor is configured to execute post-treatment data reception processing of receiving data transmitted through the post-treatment data transmission processing." in Claim 7.
"A method for controlling a vehicle, the vehicle including a memory, and a processor that is communicatively connected to a sensor that is configured to detect the state of the vehicle while the vehicle is being driven, the memory being configured to store relationship definition data that defines a relationship between a state of a vehicle, which indicates a current amount of use of a part of the vehicle, and an action variable, which is a variable relating to an operation of electronic equipment in the vehicle, the method comprising: executing, by the processor, acquisition processing of acquiring a detection value of  the sensor that is configured to detect the state of the vehicle; executing, by the processor, operation processing of operating the electronic equipment based on a value of the action variable determined by the detection value acquired through the acquisition processing and the relationship definition data; executing, by the processor, reward calculation processing of providing, based on the detection value acquired through the acquisition processing, a greater reward when a characteristic of the vehicle satisfies a criterion than when the characteristic of the vehicle does not satisfy the criterion; executing, by the processor, update processing of updating the relationship definition data with the state of the vehicle based on the detection value acquired through the acquisition processing each time a traveling distance of the vehicle has increased by a predetermined amount, the value of the action variable used for the operation of the electronic equipment, and the reward corresponding to the operation as inputs to update mapping determined in advance, such that subsequent user actions for driving the vehicle will be based on the updated relationship definition data, the updated value of the action variable, and the updated reward; executing, by the processor, detection processing of detecting that function recovery treatment of a component having an influence on the state of the vehicle resulting from the operation in the operation processing among components in the vehicle is executed; executing, by the processor, switching processing of, when the execution of the function recovery treatment is detected through the detection processing, switching the relationship definition data for use in the operation processing to post-treatment data that is data a predetermined period before the execution of the function recovery treatment; and based on the update mapping, outputting, by the processor, the relationship definition data updated to increase an expected return on the reward when the electronic equipment is operated in compliance with the relationship definition data." in Claim 14.
Claims  are allowed based on their dependence from allowed independent claims.
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747